United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.T., Appellant
and
DEPARTMENT OF THE NAVY, MARINE
CORPS LOGISTICS BASE, Barstow, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1948
Issued: January 9, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 12, 2007 appellant timely appealed a July 6, 2007 merit decision of the Office of
Workers’ Compensation Programs, concerning a schedule award. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the schedule award.
ISSUE
The issue is whether appellant has more than one percent impairment of the left lower
extremity.
FACTUAL HISTORY
Appellant, a 57-year-old heavy mobile equipment mechanic leader, injured his left foot
on December 9, 2002 when he kicked open a stuck door. On January 25, 2003 the Office
accepted the claim for multiple left foot fractures. On December 31, 2002 appellant underwent
an open reduction and internal fixation of left second and third metatarsal shaft fractures. He
returned to full duty effective April 14, 2003.

On November 25, 2005 appellant filed a claim for a schedule award. In a March 6, 2006
letter, the Office contacted Dr. Samuel Rice, an orthopedic surgeon and treating physician. He
was requested to examine appellant and provide information as to any permanent impairment.
No response was received. On October 2, 2006 the Office referred appellant for evaluation by
Dr. Bunsri Sophon, a Board-certified orthopedic surgeon, who examined appellant on
October 20, 2006.
The Office referred the record, including Dr. Sophon’s October 20, 2006 report, to a
medical adviser for a determination of whether appellant had an employment-related permanent
impairment. In a report dated February 5, 2007, the Office medical advisor found that appellant
had a one percent permanent impairment of the left lower extremity. Based on Dr. Sophon’s
recent examination findings, the medical adviser noted that there was full and symmetric range
of motion of appellant’s ankle and toes. The medical adviser found that appellant had a Grade 4
pain/decreased sensation that is forgotten with activity resulting in a one percent impairment of
the left lower extremity.
By decision dated February 20, 2007, the Office granted a schedule award for one percent
impairment of the left lower extremity. The award covered a period of 2.88 weeks from
October 20 to November 9, 2006.
On March 16, 2007 appellant requested reconsideration and submitted a July 25, 2005
report from Dr. Rice, who obtained range of motion measurements, finding there to be a loss of
range of motion of the toes. A March 14, 2007 progress report from Dr. Rice was also received
by the Office.
On April 11, 2007 the Office denied modification of the February 20, 2007 schedule
award on the grounds that the new evidence did not provide a date of maximum medical
improvement or provide a percentage of permanent impairment based on the American Medical
Association, Guides to the Evaluation of Permanent Impairment.
The Office advised appellant to submit a medical rating from his doctor based on the
A.M.A., Guides fifth edition with a date of maximum medical improvement along with a new
CA-7 claim for any additional schedule award. On April 24, 2007 appellant requested
reconsideration and submitted a claim for compensation. Appellant also submitted progress
reports dated May 7 and 21 and June 6, 2007 from Dr. Rice.
On July 6, 2007 the Office denied modification of the April 11, 2007 decision.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act set forth the number of weeks
of compensation to be paid for the permanent loss of use of specified members, functions and
organs of the body.1 The Act, however, does not specify the manner by which the percentage
loss of a member, function or organ shall be determined. To ensure consistent results and equal
1

For a total loss of use of a leg, an employee shall receive 288 weeks’ compensation. 5 U.S.C. § 8107(c)(2)
(2000).

2

justice under the law, good administrative practice requires the use of uniform standards
applicable to all claimants. The implementing regulations have adopted the A.M.A., Guides as
the appropriate standard for evaluating schedule losses.2 Effective February 1, 2001, schedule
awards are determined in accordance with the A.M.A., Guides (5th ed. 2001).3
ANALYSIS
The Office medical adviser reviewed Dr. Sophon’s October 20, 2006 examination
findings and properly applied those findings to the A.M.A., Guides. The Office medical adviser
rated appellant’s impairment due to pain as Grade 4. Under Table 16-10, a Grade 4 classification
is characterized by “[d]istorted superficial tactile sensibility (diminished light touch), with or
without minimal abnormal sensations or pain, that is forgotten during activity.”4 This
classification represents a 1 to 25 percent sensory deficit.5 The medical adviser identified the
injured nerve as the lateral plantar nerve, for which a maximum of five percent impairment is
attributed. The impairment for sensory deficit was obtained by multiplying the Grade 4 sensory
deficit (20 percent) by the maximum impairment for sensory loss attributable to the lateral
plantar nerve (5 percent) under Table 17-37, A.M.A., Guides 552. This equals one percent.
The one percent impairment rating provided by the Office medical adviser on February 5,
2007 is consistent with Dr. Sophon’s examination findings and conforms to the A.M.A., Guides
(5th ed. 2001). The Office medical adviser’s impairment rating constitutes the weight of the
medical evidence.6
Appellant submitted additional reports from Dr. Rice with his reconsideration requests.
These reports are insufficient to establish that appellant had a greater than one percent
impairment rating. Dr. Rice did not use the A.M.A., Guides in his evaluation nor did he provide
a maximum medical improvement date or an impairment percentage. His 2005 report predates
the October 20, 2006 evaluation used to calculate the impairment by more than a year. Dr. Rice
found that appellant sustained a loss of range of motion. However, this finding does not preclude
the finding that appellant had a full range of motion on October 20, 2006 when evaluated by
Dr. Sophon. The other progress notes from Dr. Rice did not address the issue of appellant’s
impairment rating.
CONCLUSION
Appellant has not demonstrated that he has greater than one percent impairment of the
left lower extremity.
2

20 C.F.R. § 10.404 (2007).

3

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

4

A.M.A., Guides 482, Table 16-10.

5

Id. Although Chapter 16 of the A.M.A., Guides pertains to upper extremity impairments, Table 16-10 is also
applicable for determining the extent of lower extremity impairments due to sensory deficits. See Section 17.2l,
A.M.A., Guides 550.
6

See Bobby L. Jackson, 40 ECAB 593, 601 (1989).

3

ORDER
IT IS HEREBY ORDERED THAT the July 6, 2007 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 9, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

